              Case 2:19-cv-01882-RSM Document 23 Filed 09/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    RAFAEL HERNANDEZ, individually and             CASE NO. C19-1882 RSM
      on behalf of all others similarly situated,
 9                                                   ORDER GRANTING MOTION TO STAY
                            Plaintiff,
10
      v.
11
      EXP REALTY LLC,
12
                            Defendants.
13

14          This matter is before the Court on Defendant EXP Realty, LLC’s Motion to Stay

15   Proceedings or in the Alternative to Stay Discovery. Dkt. #21. Defendant requests a stay of

16   these proceedings pending a result in Duguid v. Facebook Inc., 923 F.3d 1146 (9th Cir. 2019),

17   cert. granted (No. 19-511). Defendant represents that in Duguid the United States Supreme

18   Court will consider the definition of an “automatic telephone dialing system” under the TCPA

19   and that the case will have a direct impact on this action. Plaintiff has not responded to

20   Defendant’s motion and the Court accepts this as an admission that the motion has merit. See

21   LCR 7(b)(2) (“Except for motions for summary judgment, if a party fails to file papers in

22   opposition to a motion, such failure may be considered by the court as an admission that the

23   motion has merit.”).

24

     ORDER – 1
             Case 2:19-cv-01882-RSM Document 23 Filed 09/08/20 Page 2 of 2



 1         Accordingly, having considered Defendant’s motion and the remainder of the record, the

 2   Court hereby finds and ORDERS that:

 3      1. Defendant EXP Realty, LLC’s Motion to Stay Proceedings or in the Alternative to Stay

 4         Discovery (Dkt. #21) is GRANTED.

 5      2. This matter is STAYED pending the Supreme Court’s resolution of Duguid v. Facebook

 6         Inc., 923 F.3d 1146 (9th Cir. 2019), cert. granted (No. 19-511).

 7      3. The parties shall promptly notify the Court of any material change in the status of Duguid

 8         by filing a Joint Status Report advising the Court whether this matter should remain

 9         stayed. If Duguid has not been resolved by the Supreme Court as of January 1, 2021, the

10         parties shall file a Joint Status Report indicating the status of the case and whether this

11         matter should remain stayed. Thereafter, the parties shall file a Joint Status Report

12         updating the Court at least once every six months until Duguid is resolved.

13         Dated this 8th day of September, 2020.

14

15

16
                                                 RICARDO S. MARTINEZ
17                                               CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

     ORDER – 2
